DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants arguments on pages 6 – 7 have been fully considered but are not persuasive.  The applicant argues that Kim nor Furuya and Kato do not teach “a signal regarding a target braking/driving force for guiding a vehicle in a target traveling direction is acquired.”  The examiner disagrees.  Paragraph [0030] of Kim teaches an electronic control unit 30 that provides a braking force and a steering force to an actuator 40.  This describes that the actuator acquires a signal from an electronic control unit that provides a target braking/driving force.  Additionally, the actuator 40 controls a wheel of a driver’s steering intention direction, by using a braking and a steering actuator.  
	Applicants arguments on pages 7-8 have been fully considered but are moot due to the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub No: 2014/0324297 A1, hereinafter Kim) in view of Furuya et al. (JP2006347286 A. hereinafter Furuya) and Kato et al. (JP 20051120007 A, hereinafter Kato) and Fodor et al. (US Pub No: 2018/0257631 A1, hereinafter Fodor).
Regarding Claim 1:
	Kim teaches:
A vehicle control apparatus, the vehicle control apparatus being configured to output a signal regarding a target braking/driving force configured to guide a vehicle in a target traveling direction to a braking/driving controller configured to control a braking/driving actuator of the vehicle.  Paragraph [0030] describes an electronic control unit 30 that provides a braking and steering force to an actuator 40 for controlling a wheel of a driver’s steering intention direction.  The actuator 40 includes a braking actuator and a steering actuator.
the signal regarding the target braking/driving force being acquired based on information regarding a running route of the vehicle that is input from an external world recognition sensor and a physical amount regarding a motion state of the vehicle that is input from a vehicle motion state detection sensor.  Paragraph [0032] describes a reception unit 31 that receives measurement results from the measurement unit 10.  This includes a distance to the opposite vehicle and the relative velocity of a self-vehicle with respect to the opposite vehicle.  As described in paragraph [0025] this is measured using a Radar or camera.  This is equivalent to an external world recognition sensor.  Paragraph [0032] additionally describes a reception unit that receives the vehicle velocity and yaw rate detected by the vehicle velocity sensor 12 and the yaw rate sensor 15 installed in the vehicle.  This is equivalent to monitoring the motion state of the vehicle.
Kim does not teach correcting a steering torque according to a behavior of the vehicle to a steering force controller configured to control a steering actuator of the vehicle and a signal regarding the steering correction torque being acquired based on a vehicle-body slip angle of the vehicle the target braking/driving force, in which the vehicle-body slip angle is acquired based on the physical amount regarding the motion state of the vehicle, the steering correction torque being acquired based on a vehicle-body slip angle of the vehicle and the target braking/driving force, to set a base-point steering angle that makes the steering torque zero to a steering angle at which a front-wheel slip angle acquired based on the vehicle-body slip angle is equivalent to zero, and outputs a signal regarding the base-point steering angle to the steering force controller as the signal regarding the steering correction torque.
Furuya teaches:
output a signal regarding a steering correction torque for correcting a steering torque according to a behavior of the vehicle to a steering force controller configured to control a steering actuator of the vehicle.  Paragraph [0057] describes how a steering state feedback is calculated.  This section describes using the steering torque.  Paragraph [0060] describes that this controls and changes the steering torque.  Paragraph [0068] describes a steering actuator load sensor.
the vehicle-body slip angle being acquired based on the physical amount regarding the motion state of the vehicle.  Paragraph [0067] describes calculating the slip side angle of the vehicle body.  Paragraph [0088] describes preventing a situation when the steering controller 13 and the brake controller 17 control the oversteer reduction in this state, the yaw rate decreases, and the oversteer reduction causes the vehicle body slip angle to approach the angle at which the tire cornering force MAX is obtained.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Furuya to show correcting a steering torque according to a behavior of the vehicle to a steering force controller configured to control a steering actuator of the vehicle and that the vehicle-body slip angle is acquired based on the physical amount regarding the motion state of the vehicle.  One would have been motivated to do so to reduce understeer or oversteer ([0005 of Furuya).
Kim and Furuya do not teach a steering correction torque being acquired based on a vehicle-body slip angle of the vehicle and the target braking/driving force, to set a base-point steering angle that makes the steering torque zero to a steering angle at which a front-wheel slip angle acquired based on the vehicle-body slip angle is equivalent to zero, and outputs a signal regarding the base-point steering angle to the steering force controller as the signal regarding the steering correction torque.
Kato teaches:
the signal regarding the steering correction torque being acquired based on a vehicle-body slip angle of the vehicle and the target braking/driving force.  Paragraph [0085] describes that the vehicle body slip angle is calculated based on the vehicle model.  Paragraph [0086] then describes that the self-aligning torque is calculated based on the vehicle body slip angle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and Furuya to incorporate the teachings of Kato to show signal regarding the steering correction torque being acquired based on a vehicle-body slip angle of the vehicle.  One would have been motivated to do so in order to keep the tire cornering force below MAX ([0088] of Furuya).
Kim, Furuya, and Kato do not teach a base-point steering angle that makes the steering torque zero to a steering angle at which a front-wheel slip angle acquired based on the vehicle-body slip angle is equivalent to zero, and outputs a signal regarding the base-point steering angle to the steering force controller as the signal regarding the steering correction torque.
Fodor teaches:
set a base-point steering angle that makes the steering torque zero to a steering angle at which a front-wheel slip angle acquired based on the vehicle-body slip angle is equivalent to zero.  Paragraph [0081] describes a steering wheel that provides a vehicle side slip value of zero while steering wheel 402 is centered in its base position.
and outputs a signal regarding the base-point steering angle to the steering force controller as the signal regarding the steering correction torque.  Paragraph [0081] describes a steering wheel that provides a vehicle side slip value of zero while steering wheel 402 is centered in its base position.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim, Furuya, and Kato to incorporate the teachings of Fodor to show a base-point steering angle that makes the steering torque zero to a steering angle at which a front-wheel slip angle acquired based on the vehicle-body slip angle is equivalent to zero, and outputs a signal regarding the base-point steering angle to the steering force controller as the signal regarding the steering correction torque.  One would have been motivated to do so because this allows the vehicle to travel in a straight path when no external force is applied ([0081] of Fodor).
Claims 6 and 7 are substantially similar to claim 1 and are rejected on the same grounds.

Regarding Claim 2:
	Kato teaches:
The vehicle control apparatus according to claim 1, wherein the vehicle control apparatus sets a base-point steering angle that makes the steering torque zero to a steering angle at which a front-wheel slip angle acquired based on the vehicle-body slip angle is equivalent to zero.  Paragraph [0059] teaches that when the vehicle is traveling straight the actual reaction force torque is zero.  This is equivalent to both the body slip angle and steering torque being zero because when the vehicle is traveling straight there is no body slip.
	Furuya teaches:
and outputs a signal regarding the base-point steering angle to the steering force controller as the signal regarding the steering correction torque.  Paragraph [0057] describes how a steering state feedback is calculated.  This section describes using the steering torque.  Paragraph [0060] describes that this controls and changes the steering torque.  Paragraph [0068] describes a steering actuator load sensor.

Regarding Claim 3:
	Kato teaches:
The vehicle control apparatus according to claim 1, wherein the vehicle control apparatus outputs a signal regarding a gain of the steering torque that is acquired based on the vehicle-body slip angle to the steering force controller as the signal regarding the steering correction torque.  Paragraph [0132] describes an adder a4 that calculates a lateral force deviation between the target lateral force and the actual lateral force.  This is then sent to an amplifying unit 51 multiples the lateral force deviation by a predetermined gain to obtain an optimum distribution processing unit.  Paragraph [0085] describes that the vehicle body slip angle is calculated based on the vehicle model.  Paragraph [0086] then describes that the self-aligning torque is calculated based on the vehicle body slip angle.

Regarding Claim 4:	Kato teaches:
The vehicle control apparatus according to claim 1, wherein the vehicle control apparatus outputs a signal regarding a gain of the steering torque that is acquired based on the target braking/driving force to the steering force controller as the signal regarding the steering correction torque.  Paragraph [0132] describes an adder a4 that calculates a lateral force deviation between the target lateral force and the actual lateral force.  This is then sent to an amplifying unit 51 multiples the lateral force deviation by a predetermined gain to obtain an optimum distribution processing unit.

Regarding Claim 5:	Kato teaches:
The vehicle control apparatus according to claim 1, wherein the vehicle control apparatus outputs a signal regarding a base-point steering angle that makes the steering torque zero.  Paragraph [0059] teaches that when the vehicle is traveling straight the actual reaction force torque is zero.  This is equivalent to both the body slip angle and steering torque being zero because when the vehicle is traveling straight there is no body slip.
	Furuya teaches:
the base-point steering angle being acquired based on the target braking/driving force, to the steering force controller as the signal regarding the steering correction torque.  Paragraph [0057] describes how a steering state feedback is calculated.  This section describes using the steering torque.  Paragraph [0060] describes that this controls and changes the steering torque.  Paragraph [0068] describes a steering actuator load sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Takahara et al. (US Pub No: 2018/0001888 A1): A vehicle behavior control device for controlling a vehicle equipped with a steering apparatus comprises: a PCM operable to acquire a steering speed in the steering apparatus, and, when the steering speed becomes equal to or greater than a given threshold (T.sub.S1) which is greater than 0, to reduce a driving force for the vehicle according to the steering speed, wherein the steering apparatus comprises a steering shaft coupled to the steering wheel and rotatable together with the steering wheel, wherein the steering shaft has a torsion bar whose torsional rigidity about a rotational axis of the steering shaft is less than a remaining portion of the steering shaft. The steering speed acquisition section is configured to acquire the steering speed of the steering apparatus at a position on the side of the front road wheels with respect to the low rigidity portion.
Izumi et al. (US Pub No: 2018/0079406 A1): The vehicle behavior control device comprises: a steer-by-wire type steering apparatus (6) having a steering wheel-side mechanism and a road wheel-side mechanism which are mechanically separated from each other; and a controller (8) performs a driving force reduction control when a steering speed in the steering apparatus (6) becomes equal to or greater than a given threshold. The steering apparatus (6) comprises a first steering angle sensor (14) provided in the steering wheel-side mechanism and a second steering angle sensor (19) provided in the road wheel-side mechanism. The controller (8) performs the driving force reduction control using the first steering angle sensor (14) when a yaw rate or a steering speed is equal to or greater than a given value, and performs the driving force reduction control using the second steering angle sensor (19) when the yaw rate or the steering speed is less than the given value.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665